o Se? N DBD TA Hh WY NH eX

Bh BQ BR RDO mm! SOO SO SOO See
Ww NHN —& Oo DO fF HN HD ATW FF WD NO — O&O

24
25
26
27
28

 

Case 20-10752-abl Doc144 Entered 01/12/21 11:52:14 Page 1 of 2

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re Case No. BK-S 20-10752-ABL

JIMENEZ ARMS, INC., IN PROCEEDINGS UNDER CHAPTER 7

)
)
) EX PARTE APPLICATION TO EMPLOY
) KENNETH A. SELTZER, CPA, AS
) ACCOUNTANT
)
Debtor.
) (No Hearing Required)
)

 

LENARD E. SCHWARTZER, Trustee herein, makes application to employ accountant, and
alleges:

1. He is the duly appointed and acting Trustee in this case.

2. That the administration of this case will involve preparation of tax returns, and the
employment of an accountant for this action is necessary.

3. That KENNETH A. SELTZER is a certified public accountant licensed in the State of
Nevada and is experienced in the preparation of bankruptcy estate returns.

4. That KENNETH A. SELTZER maintains an office at 17 Candlewyck Drive, Henderson,
Nevada 89052.

5. That it would be in the best interests of the estate for your Applicant to retain KENNETH
A. SELTZER, CPA, as accountant for the estate.

 
o 6&6 N DO WH SF WY NS

wo po VN NHN BH KO BR BRD Rm Oe
oo NSN DH OA HR WH NO KY OD ODO fH ND HD DH SP WW HY —| ODO

 

Case 20-10752-abl Doc144 Entered 01/12/21 11:52:14 Page 2 of 2

6. That to the best of Applicant's knowledge, KENNETH A. SELTZER represents no interest
adverse to the Debtor, creditors, any other party in interest, their respective attorneys and accountants,
the United States trustee, or any person employed in the Office of the United States Trustee.

7. That KENNETH A. SELTZER will charge $250.00 per hour for the preparation of each tax
return.

8. Applicant routinely employs KENNETH A. SELTZER as his tax accountant in other
unrelated cases.

WHEREFORE, your Applicant prays for an order authorizing him to retain KENNETH A.

SELTZER, CPA, to prepare estate tax returns as required.

   

Dated: December 29, 2020
LENARD E. SCHWARTZER

Trustee

 
